CLARK, Judge.
Defendant’s contention that the trial court erred in denying his motion for nonsuit is without merit. Rosa Lee Spivey testified that she had been living with the defendant; that he could neither read nor write; that he suggested to her that she forge a check; that she prepared the check in his presence and told him the name of the payor, payee and the amount; that he took her to a store in his car and waited in the car while she went in and cashed it; and that she returned to the car with the money which they divided. Though defendant did not perpetrate the crime, the evidence tended to show that he aided and abetted Rosa Lee Spivey in doing so, and it was sufficient to withstand the motion for nonsuit. See State v. Keller, 268 N.C. 522, 151 S.E. 2d 56 (1966).
We have carefully examined the other assignments of error, and we find that defendant had a fair trial, free from prejudicial error.
No error.
Judges Vaughn and Martin concur.